STATE OF RHODE ISLAND AND                                  PROVIDENCE PLANTATIONS



                         SUPREME COURT – CLERK’S OFFICE

                                 OPINION COVER SHEET

                                     Joyce Duffy v. Bartolomie Scire et al.
Title of Case                        Joyce Duffy et al. v. Estate of Bartolomie Scire.
                                     Joyce Duffy v. Estate of Bartolomie Scire.
                                     No. 2017-348-Appeal.
                                     (KC 14-76)
                                     No. 2017-373-Appeal.
Case Number
                                     (KC 15-960)
                                     No. 2017-374-Appeal.
                                     (KP 15-25)
                                     December 17, 2019
Date Opinion Filed
                                     Suttell, C.J., Goldberg, Flaherty, Robinson, and
Justices
                                     Indeglia, JJ.
Written By                           Associate Justice William P. Robinson III
                                     Kent County Superior Court
Source of Appeal

                                     Associate Justice Bennett R. Gallo
Judicial Officer From Lower Court
                                     For Plaintiffs:

                                     Michael J. McCaffrey, Esq.
Attorney(s) on Appeal
                                     For Defendants:

                                     Robert E. Bollengier, Esq.




SU‐CMS‐02A (revised June 2016)